Citation Nr: 0309427	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for arthritis, right 
hand, rated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis, left 
hand, rated as 10 percent disabling.

3.  Entitlement to an earlier effective date for an increased 
evaluation for recurrent arthralgia, evaluated as 10 percent 
disabling for arthritis of each hand.

4.  Entitlement to service connection for a right shoulder 
injury.

5.  Entitlement to service connection for a bilateral hip 
injury.

6.  Entitlement to service connection for a low back injury.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to a temporary total evaluation for 
convalescence following a partial laminectomy and diskectomy 
at the foraminal level of L4-5 on February 1, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), in Portland, Oregon.

The veteran was afforded a personal hearing at the RO in 
January 2001.  In addition he had a hearing before a Member 
of the Board at the RO in December 2002.  Transcripts of both 
hearings have been associated with the claims file.  


REMAND

The veteran retired from the Army after 20 years.  The 
veteran's original claims file and service records are 
missing and presumed lost or missing.  They were in the 
possession of VA during 1986-1987 when service connection for 
arthritis of the hands was awarded.

At a hearing before a Member of the Board at the RO in 
December 2002, the veteran reported that he had been granted 
benefits from the Social Security Administration (SSA) based 
on disability effective April 2002.  The veteran's SSA 
records must be obtained.

The veteran testified that he hurt his neck and shoulders 
during airborne training in August 1966 and was treated at 
the Ft. Benning Army Hospital for a week and sent home on 
leave for a month.  He stated that he subsequently injured 
his hips and knees and was treated in the Army Hospital in 
Nuremberg, Germany, in 1970 at which time his knees were 
casted for 4 months.

VA medical records dated in March 2001 reflect that the 
veteran was diagnosed with PTSD.  However, attempts to verify 
the veteran's stressors have not been made. 

Further, in regard to the evaluation of the veteran's 
service-connected hand disorders, and the determination of 
his entitlement to service connection for shoulder, hip, and 
back disorders, and a temporary total rating based on 
individual unemployability due to service-connected 
disabilities, it is significant to note that he has not been 
afforded a comprehensive VA examination since 2001.  Given 
that the veteran has reported increased disability since the 
last VA medical evaluation for compensation purposes, and 
that the history of the effect of the veteran's service-
connected disorders on his employment is pertinent to his 
claim, the Board believes that additional examination is 
required so that any decision regarding the extent of the 
veteran's disabilities can be a fully informed one.  38 
U.S.C. § 5103A(d) (West 2002).

In addition to the above considerations, the Board notes the 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for the Federal Circuit 
recently invalidated provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions 
had allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.  Of course, the review 
by the RO may indicate a need for further development.  Also, 
the RO must notify the appellant of the applicable provisions 
of VCAA, including what evidence is needed to support the 
claim, what evidence VA will develop, and what evidence the 
veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should obtain from the SSA 
copies of records pertinent to the 
veteran's award of SSA benefits, to 
include the medical records the SSA 
utilized in granting benefits.

3.  The RO should once again contact the 
National Personnel Records Center (NPRC) 
and any and all regional VA offices which 
serviced this veteran since his release 
from service, or any other appropriate 
agency, and attempt to locate the original 
claims folder for the veteran and the 
missing service medical records.  Sick 
reports and morning reports for the period 
from August to November 1966 should be 
obtained.  The RO should also request the 
Army hospital in Fort Benning, Georgia, to 
provide all available hospital and 
clinical records for treatment the veteran 
received at that facility for injuries to 
his shoulder and neck during August to 
October1966.  The RO should also request 
the Army hospital at Nuremberg, Germany, 
to provide all available treatment records 
for the veteran for treatment for injuries 
to his hips and knees during 1970.  If 
such records cannot be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
in Vietnam from October 1969 to October 
1970.   Provide USASCRUR with copies of 
personnel records for the veteran (in the 
Service Department Records Folder in 
volume one of the claims folders) and 
copies of stressor statements prepared by 
the veteran.

5.  The RO should schedule the veteran for 
an examination by an appropriate 
specialist to determine the current 
severity of the service-connected 
bilateral hand disabilities, and evaluate 
the veteran's shoulder, back, and hip 
disabilities.  The claims folder should be 
made available to the examiner prior to 
the examination.  Any indicated studies 
should be accomplished.  Regarding the 
shoulder, back, and hip disorders, the 
examiner should render diagnoses of all 
current pathology found and offer an 
opinion as to the etiology and date of 
onset of any shoulder, back, and hip 
conditions.

6.  The RO should also schedule the 
veteran for a psychiatric examination in 
order to determine the nature and severity 
of any psychiatric disorder found together 
with the appropriate diagnosis(es) 
thereof.  All indicated tests and studies 
should be accomplished and the findings 
reported in detail.  The examiners should 
provide an opinion as to whether the 
veteran has PTSD and, if so, the stressor 
or stressors upon which the diagnosis is 
based.

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

